DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

EXAMINER'S AMENDMENT
An examiner's amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

In order to correct minor typographical errors, the Application has been amended as follows:

Listing of claims:

1.-13. (Canceled).

14. (Currently Amended) A method comprising:
receiving, by a transaction verification processing module and from a computer, an account number associated with a user and a first wireless device ID associated with the computer;

sending, by the transaction verification processing module and over a first network, a query including the account number from the transaction verification processing module to an institution;
receiving, by the transaction verification processing module and over the first network, a second wireless device ID at the transaction verification processing module from the institution in response to the query;
storing, by the transaction verification processing module, the second wireless device ID in the identity database;
passing, by the transaction verification processing module, the second wireless device ID to a wireless device location module, which communicates with a wireless network to obtain location data pertaining to the second wireless device ID;
receiving, by the transaction verification processing module, the location data pertaining to the second wireless device ID from the wireless device location module;
storing, by the transaction verification processing module, the location data in the identity database;
receiving, by the transaction verification processing module, a first e-mail address and a first IP address from the computer at the transaction verification processing module;

passing, by the transaction verification processing module, the first e-mail address and the account number to the institution;
receiving, by the transaction verification processing module and over the first network, a second e-mail address from the institution;
storing, by the transaction verification processing module, the second e-mail address in the identity database;
passing, by the transaction verification processing module, the second e-mail address to an e-mail service provider;
receiving, by the transaction verification processing module, a second IP address associated with the second e-mail address;
storing, by the transaction verification processing module, the second IP address in the identity database;
assigning a first weighting factor of a set of weighting factors based on a number of common parameters between the first wireless device ID and the second wireless device ID, each of the set of weighting factors indicative of a relative likelihood of [[the]] a transaction being fraudulent;
assigning a second weighting factor of the set of weighting factors based on a proximity between the first wireless device and the second wireless device provided in the location data;

assigning a fourth weighting factor of the set of weighting factors based on a number of common parameters between the first e-mail address and the second e-mail address, wherein the identity risk value is generated using a combination of each of the set of weighting factors; and 
generating, by the transaction verification processing module, an identity risk value based on the set of weighting factors; 
sending, by the transaction verification processing module, the identity risk value to the computer.

15. (Previously Presented) The method according to claim 14, further comprising:
receiving at least one additional wireless device ID associated with the account number from the institution, wherein generating the identity risk value is also based on the at least one additional wireless device ID.

16. (Previously Presented) The method according to claim 15, further comprising presenting an authorization indicator to a computerized device based on whether the transaction was authorized.

17.-19. (Canceled).


20. (Previously Presented) The method according to claim 14, wherein the transaction is authorized or declined based on the identity risk value.

21. (Previously Presented) The method according to claim 14, wherein the identity risk value is determined based on a plurality of data types, the plurality of data types including the comparison between the first wireless device ID and the second wireless device ID, and wherein each data type of the plurality of data types is associated with a weighting factor.

22. (Previously Presented) The method according to claim 21, wherein the weighting factor is dynamic.

23. (Previously Presented) The method according to claim 14, wherein the identity risk value corresponds to a probability that the transaction is fraudulent.

24. (Previously Presented) The method according to claim 14, further comprising:
sending, over a second network, a first request including the first wireless device ID to the wireless device, the wireless device storing first wireless device data associated with the first wireless device ID;
receiving, over the second network, the first wireless device data from the wireless device;

receiving, over the second network, the second wireless device data from the wireless device, wherein the identity risk value is further generated based on a comparison between the first wireless device data and the second wireless device data.

25. (Previously Presented) The method according to claim 24, wherein the first wireless device data and the second wireless device data include wireless network supplementary subscription data.

26. (Previously Presented) The method according to claim 24, wherein the first wireless device data includes first wireless device location data and the second wireless device data includes second wireless device location data.

27. (Previously Presented) The method according to claim 26, wherein the identity risk value is determined based on a plurality of data types, the plurality of data types including the comparison between the first wireless device ID and the second wireless device ID and the comparison between the first wireless device data and the second wireless device data, wherein each data type of the plurality of data types is associated with a weighting factor, and wherein the weighting factor is based upon at least one of a 

28. (Currently Amended) A computerized verification system comprising:
one or more processors, and one or more non-transitory computer readable media coupled to the one or more processors, the one or more non-transitory computer readable media comprising code, executable by the processor, to perform the steps of:
receiving, by a transaction verification processing module and from a computer, an account number associated with a user and a first wireless device ID associated with the computer;
storing the first wireless device ID in an identity database;
sending, over a first network, a query including the account number from the transaction verification processing module to an institution;
receiving, over the first network, a second wireless device ID at the transaction verification processing module from the institution in response to the query;
storing the second wireless device ID in the identity database;
passing the second wireless device ID to a wireless device location module, which communicates with a wireless network to obtain location data pertaining to the second wireless device ID;
receiving the location data pertaining to the second wireless device ID from the wireless device location module;

receiving a first e-mail address and a first IP address from the computer at the transaction verification processing module;
storing the first e-mail address in the identity database;
passing the first e-mail address and the account number to the institution;
receiving, over the first network, a second e-mail address at the transaction verification processing module from the institution;
storing the second e-mail address in the identity database;
passing the second e-mail address to an e-mail service provider;
receiving a second IP address associated with the second e-mail address;
storing the second IP address in the identity database;
assigning a first weighting factor of a set of weighting factors based on a number of common parameters between the first wireless device ID and the second wireless device ID, each of the set of weighting factors indicative of a relative likelihood of [[the]] a transaction being fraudulent;
assigning a second weighting factor of the set of weighting factors based on a proximity between the first wireless device and the second wireless device provided in the location data;
assigning a third weighting factor of the set of weighting factors based on a number of common parameters between the first IP address and the second IP address;
assigning a fourth weighting factor of the set of weighting factors based on a number of common parameters between the first e-mail address and the 
generating an identity risk value based on the set of weighting factors; and 
sending the identity risk value to the computer.

29. (Previously Presented) The computerized verification system of claim 28, wherein the steps further comprise: receiving at least one additional wireless device ID associated with the account number from the institution, wherein determining the identity risk value is also based on the at least one additional wireless device ID.

30. (Previously Presented) The computerized verification system of claim 28, wherein the method further comprises: presenting an authorization indicator to a computerized device based on whether the transaction was authorized.

31. (Canceled).


Reasons for Allowance

Claims 14-16 and 20-30 are allowed.

The following is an examiner’s statement of reasons for allowance:
With respect to claim eligibility under 35 U.S.C. §101 and in view of the amended claims, Examiner agrees with Applicant’s position regarding the analysis with respect to step 2A, prong two. Specifically, Applicant asserts: “Here, the alleged abstract idea is clearly integrated into a "practical application,"… For example, the present claims provide specific limitations that increase security of transactions in a computer network and preventing fraudulent transactions using a combination of non-intuitive data elements using a generated identity risk value. Spec., paras. [0077], [0088], [0089]. Particularly, a plurality of weighting factors are assigned based on a number of common parameters between the first wireless device ID and the second wireless device ID, a proximity between the first wireless device and the second wireless device provided in the location data, a number of common parameters between the first IP address and the second IP address, a number of common parameters between the first e-mail address and the second e-mail address.” Examiner agrees with this interpretation and therefore the 35 U.S.C. § 101 rejection is withdrawn in view of the presented claim amendments.

The claimed invention was not reasonably found in the prior art. Risk based authentication, such as assessing the risk of a transaction by identifying fraudulent patterns is old and well known as evidenced by numerous prior art cited in the record including US Patents US 7,403,922 B1 and US 8,548,858 B2; US Patent Publications 

The cited prior art, however, does not teach or suggest, alone or in combination: “generating, by the transaction verification processing module, an identity risk value based on the set of weighting factors”, the set of weighting factors including a “third weighting factor of the set of weighting factors based on a number of common parameters between the first IP address and the second IP address” and a “fourth weighting factor of the set of weighting factors based on a number of common parameters between the first e-mail address and the second e-mail address, wherein the identity risk value is generated using a combination of each of the set of weighting factors, in addition to a first and second weighting factors”, in which the transaction verification processing module receives a second e-mail address from an institution, passes this e-mail to a service provider and receives a second IP address associated . 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDUARDO D CASTILHO whose telephone number is (571)270-1592. The examiner can normally be reached Mon-Fri 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/E.C./Examiner, Art Unit 3685                                                                                                                                                                                                        
/JACOB C. COPPOLA/Primary Examiner, Art Unit 3685